 Case 18-71733-wlh       Doc 43     Filed 09/23/20 Entered 09/23/20 09:54:18           Desc Main
                                    Document      Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                                :            CHAPTER 13
EARL PURNELL                                          :            CASE NO. A18-71733-WLH
      DEBTOR                                          :

                         OBJECTION TO POST CONFIRMATION
                        MODIFICATION FILED ON AUGUST 31, 2020

       COMES NOW, NANCY J. WHALEY, Standing Chapter 13 Trustee in the above-styled case,

and files herewith this Objection to Post-Confirmation Modification filed on August 31, 2020 and as

grounds shows the Court as follows:

                                                 1.

       The Debtor filed for relief under Chapter 13 of Title 11 on December 29, 2018. The Debtor’s

plan was confirmed on May 2, 2019.

                                                 2.

       The Modification provides for a set payment to Wells Fargo of less than $15.00 per month.

Pursuant to Rule 3010 the Chapter 13 Trustee will not disburse payments less than $15.00.

                                                 3.

       The recent Modification filed in the above-styled Chapter 13 case, fails to include supporting

Schedules I and J, in violation of 11 U.S.C. Section 1325(b)(1)(B) and 11 U.S.C. Section 1325(a)(6).

                                                 4.

       The Trustee requests proof of current income in order to determine the accuracy and veracity

of the plan and/or Schedules. Additionally, the Trustee requests copies of the Debtor’s 2018 and 2019

tax returns. 11 U.S.C. Section 521(a)(1), 11 U.S.C. Section 1325(a)(3), and 11 U.S.C. Section

1325(b)(1)(B).
 Case 18-71733-wlh       Doc 43    Filed 09/23/20 Entered 09/23/20 09:54:18           Desc Main
                                   Document      Page 2 of 3


       WHEREFORE, based on the foregoing, the Chapter 13 Trustee prays that the Court review

this Modification and deny the Debtor’s Modification and require that the case continue under the

provisions of the confirmed Chapter 13 plan and said other and further relief as the Court seem may

deem just and proper.

                                            Respectfully submitted,

                                            __/s/_____________________
                                            Ryan J. Williams,
                                            GA Bar No. 940874
/jn                                         Attorney for Chapter 13 Trustee
                                            303 Peachtree Center Ave., NE
                                            Suite 120
                                            Atlanta, GA 30303
                                            (678) 992-1201
Case 18-71733-wlh         Doc 43    Filed 09/23/20 Entered 09/23/20 09:54:18              Desc Main
                                    Document      Page 3 of 3
                                  CERTIFICATE OF SERVICE
Case No: A18-71733-WLH

I certify that on this day I caused a copy of this Chapter 13 Trustee's Objection to Post
Confirmation Modification to be served via United States First Class Mail with adequate postage
prepaid on the following parties at the address shown for each:




EARL PURNELL
5893 REX RIDGE PARKWAY
REX, GA 30273




I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Objection to Post Confirmation Modification using the Bankruptcy Court’s Electronic Case
Filing program, which sends a notice of this document and an accompanying link to this
document to the following parties who have appeared in this case under the Bankruptcy
Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

THE SEMRAD LAW FIRM, LLC




This the 23rd day of September, 2020.


/s/____________________________________
  Ryan J. Williams
  Attorney for the Chapter 13 Trustee
  State Bar No. 940874
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
